Cutting, J.,
dissenting.- — It appears -from the record of this Court,: at-the April term thereof, 1855, that the petitioner .“•had leave; to. discontinue his said petition' against the said Mary’Larrabee,”.-who was allowed her cost, for which she re*207ceived her execution. Such an entry operated to make void all prior proceedings, and they will so remain as long as such entry continues upon the docket. The entry is a part of the record. The opinion discusses the authority of a Judge of this Court to authorize such an entry. Suppose he had no such authority, then let it be reversed or corrected, and in some way set right. It is not such a proceeding as can be avoided collaterally, like the record of inferior magistrates having no jurisdiction over the subject matter. It is almost every day’s practice to enter neither party upon the docket, (which is the same as a discontinuance without costs,) even after verdict in cases where there has been a settlement by the parties. And who ever contended that debt or scire facias would lie on such a judgment ? And, still, such records would be as valid as the one in question. The case discloses none of the circumstances which induced the Judge to permit the entry, and, if it did, they could not be introduced to impeach the record. It may have been allowed by agreement of parties. If the records of the highest court in this State can be so easily avoided, and set aside so summarily, they will be worthy of but little reliance.